Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 22, 2022

                                           No. 04-22-00622-CV

                                      IN RE Marissa PETERSON

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        After consideration, we GRANT real party in interest’s unopposed third motion for
extension of time to file a response to the petition for writ of mandamus.2 Real party in interest’s
response is due on or before December 29, 2022. Additional requests for extension of time may
be disfavored absent extenuating circumstances.


           It is so ORDERED on December 22, 2022.


                                                                                   PER CURIAM


           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court




1
  This proceeding arises out of Cause No. 2017-CI-19610, styled Marissa Peterson v. HEB Grocery Co., LP.,
pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable Cynthia Marie Chapa presiding.
2
  Real party in interest’s motion is titled “Unopposed Motion for Additional 7-Day Extension of Time to File
Response to Mandamus Petition Due to Covid-19.”